DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



General Remarks
This communication is considered fully responsive to Applicant’s response filed 12/04/2020.
Application filed 01/13/2017.
Claims:
Claims 1, 3-11, and 13-19 are pending.
Claim 1, 10, and 11 are independent.
Claims 2 and 12 are previously cancelled
This application claims no priority
Previous 112 rejection has been withdrawn
New 112 rejection has been made

Response to Arguments
Applicant’s arguments, filed 12/04/2020, with respect to the rejection(s) of claim(s) 1, 10 and 11 under the combination of prior arts have been fully considered and are persuasive. The claims` rejections has been withdrawn. 

Regarding Previous 112 rejection, Claim amendments overcome the previous 112 rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1, 10 and 11 includes “determining that the first type of workload has resources usage commensurate with the second type of workload performed by the second application” where these are limitations that does not have support in the specification at the time the application was filed.
	The disclosure of the instant application in  
	[0020] discloses 
	“Proposed concepts may enable the prediction of an application workload through assessment of previously obtained information relating to static and time variant resource usage of one or more applications.  For instance, correlation of an application with previously obtained workload behavior of other applications may enable the same or similar workload or resource usage traits to be inferred for the application”.
 
[0023] discloses 
“predicting resource usage of an application based on information relating to resource usage of another application and/or a previous execution of the application”


However, 
- Nowhere it is defined what it means to determine the first type of workload has resources usage commensurate with the second type of workload performed by the second application.

The above paragraphs does not explicitly indicate “determining that the first type of workload has resources usage commensurate with the second type of workload performed by the second application”; 
The claims are rejected under 35 U.S.C. 112(a) for failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification at the time the application was filed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US. Pg. no. 20160232036.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Oscar Louie can be reached on 571-2701684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MESSERET F GEBRE/Examiner, Art Unit 2445

/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        03/27/2021